United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2375
                                    ___________

United States of America,                 *
                                          *
                            Appellee,     *
                                          *         Appeal from the United
             v.                           *         States District Court for
                                          *         the Western District of
Lisa Hall,                                *          Missouri
                                          *
                            Appellant.    *         [Not To Be Published]

                                    ___________

                              Submitted: January 9, 2001
                              Filed: February 23, 2001
                                    ___________

Before BEAM and MORRIS SHEPPARD ARNOLD, Circuit Judges, and ALSOP,1
      District Judge.
                          ___________

PER CURIAM.


      Lisa Hall appeals from an order of the district court2 revoking her supervised
release. Hall contends that the district court at the revocation hearing improperly

      1
        The Honorable Donald D. Alsop, United States District Judge for the District
of Minnesota, sitting by designation.
      2
         The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
denied her requests for substitute counsel and for a continuance. Hall also on appeal
challenges for the first time certain evidentiary rulings the district court made. We
review a denial of a request for substitute counsel and for a continuance for abuse of
discretion. United States v. Swinney, 970 F.2d 494, 498 (8th Cir. 1992). Because Hall
raised no evidentiary objections before the district court, we review the disposition only
for plain error. United States v. Campa-Fabela, 210 F.3d 837, 840 (8th Cir. 2000).


      Although the district court did not conduct an extensive inquiry into the basis for
Hall’s request for substitute counsel, we find no abuse of discretion. Our precedents
require such an inquiry only when a defendant raises a “seemingly substantial
complaint” about existing counsel. United States v. Blum, 65 F.3d 1436, 1440 (8th Cir.
1995)(quoting Smith v. Lockhart, 923 F.2d 1314, 1320 (8th Cir. 1977)). Hall made no
complaint of any kind concerning the counsel appointed to represent her. We also find
no abuse of discretion in the denial of Hall’s request for a continuance. After having
carefully reviewed the record we see no plain error in the result. Accordingly, we
affirm. See 8th Cir. R. 47B.




      A true copy.


             Attest:


                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                           -2-